  Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 1 of 8 PageID: 377



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

ADAM AUSTINO                             :           CIVIL ACTION
                                         :
             v.                          :
                                         :
CITY OF VINELAND, et al.                 :           NO. 20-1151
                                         :

                                MEMORANDUM

  Bartle, J.                                         September 2, 2020

           Plaintiff Adam Austino has sued defendants City of

Vineland, as well as Anthony Fanucci, Gregory Pacitto, and the

Policemen’s Benevolent Association, Local 266 (“PBA”)

(“defendants”).     Plaintiff alleges two separate claims for

relief:   (1) violation of his First Amendment rights under

42 U.S.C. § 1983; and (2) violation of the New Jersey

Conscientious Employee Protection Act, N.J.S.A. § 34:19-1, et

seq. (“CEPA”).     Before the court is the motion of defendant PBA

to dismiss it as a defendant for plaintiff’s failure to state a

claim under Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

                                     I

           The following facts are alleged in the amended

complaint and are taken as true for present purposes.           Plaintiff

is employed as a Captain by defendant City of Vineland’s Police

Department (“VPD”) located in Vineland, New Jersey.           While

working for VPD, plaintiff was also a member of PBA, the union
  Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 2 of 8 PageID: 378



that represents all police personnel employed at VPD.           Defendant

Gregory Pacitto is a Sergeant employed at VPD and the former

president of PBA.    Defendant Anthony Fanucci is the Mayor of the

City of Vineland.

           Plaintiff alleges that during “multiple occasions” he

reported to state and local authorities that defendants have

engaged in “corrupt actions.”       As a result of his complaints, he

claims that defendants “conspired with one another” to retaliate

against him.    Relevant to this motion, plaintiff alleges that

defendants retaliated against him because he complained to state

and local authorities that:      (1) in 2012 the executive board of

Local 266 was embezzling funds; (2) in 2015 a VPD Chief

embezzled funds for personal and pollical activities; (3) the

VPD Street Crimes Unit was engaging in improper practices;

(4) in December 2016 he was falsely accused of wiretapping PBA

members; (5) in June 2017 he was the improper target of an

internal affairs complaint; (6) in late 2017 the Chief of Police

did not impose strict enough discipline against certain officers

who conducted illegal body camera searches; (7) another officer

was promoted to Deputy Chief instead of him; (8) in November

2018, he was the target of a draft complaint that certain

members of PBA wanted to file but never did; (9) in 2018 and

2019 two officers violated an order given by plaintiff; and



                                     2
  Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 3 of 8 PageID: 379



(10) the hiring of an outside investigator to look into

plaintiff’s complaint was improper.

                                    II

           When reviewing a motion to dismiss under

Rule 12(b)(6), the court “accept[s] as true all allegations in

plaintiff’s complaint as well as all reasonable inferences that

can be drawn from them, and [the court] construes them in a

light most favorable to the non-movant.”         Tatis v. Allied

Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting

Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n. 27 (3d Cir.

2010)).   “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”          Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).        Although a complaint need

not contain detailed factual allegations, a plaintiff’s

obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a mere formulaic

recitation of the elements of a cause of action will not do.

Twombly, 550 U.S. at 555.      Thus, the factual allegations must be

sufficient to raise a plaintiff’s right to relief above a

speculative level, see id. at 570, such that the court may “draw

the reasonable inference that the defendant is liable for the



                                     3
  Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 4 of 8 PageID: 380



misconduct alleged.”     Ashcroft v. Iqbal, 556 U.S. 662 (2009)

(citing Twombly, 550 U.S. at 556).

                                    III

           Defendant PBA first asserts that it should be

dismissed as a defendant because it is not a person subject to

suit under 42 U.S.C. § 1983.       The PBA argues that while

“individual members of Local 266 may qualify as persons under

42 U.S.C. § 1983, Local 266, as an entity, is not a ‘person’ and

should be dismissed” by the Court.        Plaintiff counters that PBA

is a person under 42 U.S.C. § 1983 because unions are state

actors when they have conspired with other state actor

defendants to deprive plaintiff of his rights.

           42 U.S.C. § 1983 provides, in relevant part:

           Every person who, under color or any
           statute, ordinance, regulation, custom, or
           usage of any State... subjects, or causes to
           be subjected, any citizen of the United
           States or other person within the
           jurisdiction thereof to the deprivation of
           any rights, privileges, or immunities
           secured by the Constitution and laws, shall
           be liable to the party injured in an action
           at law, suit in equity or other proper
           proceeding for redress.

Our Court of Appeals has held that unions are generally not

state actors for the purposes of § 1983.         See Jackson v. Temple

Univ., 721 F.2d 931 (3d Cir. 1983).        One exception to this

generalization is when the union has affirmatively conspired

with state actors to deprive a plaintiff of his or her rights.

                                     4
    Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 5 of 8 PageID: 381



See Johnson v. Int’l Bhd. of Teamsters, Local 380, 256 Fed.

Appx. 481 (3d Cir. 2007).        Our Court of Appeals has also

explained that:

             To make out a § 1983 conspiracy claim, the
             plaintiff must make specific factual
             allegations of a combination, agreement, or
             understanding among all or between any of
             the defendants to plot, plan, or conspire to
             carry out the alleged chain of events in
             order to deprive plaintiff of a federally
             protected right.

Fioriglio v. City of Atlantic City, 185 F.3d 861 (3d Cir. 1998).

The complaint cannot simply offer “only conclusory allegations

concerning an alleged conspiracy among the defendants.”              See

Schlichten v. County of Northampton, 279 Fed. Appx. 176

(3d Cir. 2008).

             Here, plaintiff asserts that he has sufficiently

alleged that PBA “has conspired with other defendants to deprive

him of his First Amendment rights.”          In support, plaintiff

points to paragraphs 1, 10-16, 29-43, and 53-62 of the

complaint.1     The PBA responds that the paragraphs in question are

overbroad and conclusory and therefore, fail to meet the test




1    Paragraphs 42, 43, and 62 of the complaint have been sealed
until further order of the Court. See Doc. # 31. These
paragraphs provide specific details regarding plaintiff’s
investigation of certain police officers. The paragraphs do not
relate to any particular claims against the PBA. Accordingly,
we need not discuss them here.
                                       5
  Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 6 of 8 PageID: 382



for an exception to the rule that unions are not persons for the

purposes of a § 1983 claim.

           Paragraphs 1, 10, and 11 simply provide conclusory

statements of the claims against the various defendants.

Paragraphs 12-16 describe some of the “corrupt actions” of

certain defendants.     Paragraphs 29-41 do not name the PBA with

specificity or show that it plotted, planned, or conspired to

carry out the alleged chain of events in order to deprive

plaintiff of a federally protected right.         Paragraphs 53-61

reference a “draft complaint” that “falsely alleged that

plaintiff had committed criminal acts” and an outside

investigation undertaken by defendant City of Vineland.            None of

these paragraphs avers how the PBA affirmatively conspired with

any of the other defendants in this matter to deprive plaintiff

of his constitutionally protected rights.         See Johnson, 256 Fed.

Appx. at 481.    Even if, as alleged, one of the PBA’s officers

somehow conspired with another defendant to deprive plaintiff of

his constitutional rights, it does not mean that the union

itself as an entity conspired against him.         Plaintiff’s

allegations in these particular paragraphs are mere

generalizations and broad conclusions.         Plaintiff fails to

provide “specific factual allegations” of either an agreement or

understanding involving the PBA.         See Fioriglio, 185 F.3d at

861.

                                     6
    Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 7 of 8 PageID: 383



             Accordingly, plaintiff’s claim under § 1983 will be

dismissed as to the PBA.

                                      IV

             With respect to plaintiff’s CEPA claim, defendant PBA

asserts that it is “nothing more than a collective bargaining

unit” and does not meet the definition of employer under the

CEPA.    Plaintiff contends that the PBA is subject to liability

under CEPA because its “actions were so intertwined with other

defendants that PBA was a virtual decision maker along with

other defendants” when they conspired against plaintiff.

             The CEPA prohibits an employer from taking any

retaliatory action2 against an employee who reports suspected

illegal activity.       See N.J.S.A. § 34:19–3.      The statute defines

“employer” as:

             [A]ny individual, partnership, association,
             corporation or any person or group of
             persons acting directly or indirectly on
             behalf of or in the interest of an employer
             with the employer's consent and shall
             include all branches of State Government, or
             the several counties and municipalities
             thereof, or any other political subdivision
             of the State, or a school district, or any
             special district, or any authority,
             commission, or board or any other agency or
             instrumentality thereof.




2    CEPA defines “retaliatory action” as: a “discharge,
suspension or demotion of an employee, or other adverse
employment action taken against an employee in the terms and
conditions of employment.” N.J.S.A. § 34:19–2(e).
                                       7
  Case 1:20-cv-01151-HB Document 32 Filed 09/02/20 Page 8 of 8 PageID: 384



N.J.S.A. § 34:19–2(a).     While the definition of “employer” is

broad, “there is nothing in the statute that indicates it

encompasses labor unions.”      See Figueroa v. City of Camden, 580

F. Supp. 2d 390, 406 (D.N.J. 2008) (citing Anjelino v. New York

Times Co., 200 F.3d 73, 95 (3d Cir. 1999)).

           The CEPA also defines an “employee” as:

           [A]ny individual who performs services for
           and under the control and direction of an
           employer for wages or other remuneration.

N.J.S.A. § 34:19–2(b).

           It is clear that plaintiff is not an employee of the

PBA.    Indeed, plaintiff is employed by the City of Vineland

Police Department and his daily work is conducted on its behalf,

not on behalf of the PBA.      While there are understandably

benefits to being part of an union, that does not mean that a

union member is an union employee.        The Court will grant the

motion of defendant PBA to dismiss plaintiff’s claim under the

CEPA.




                                     8
